09-0087-cv
        Augusta v. Community Development Corporation of Long Island, Inc.



                               UNITED STATES COURT OF APPEALS
                                   FOR THE SECOND CIRCUIT

                                            SUMMARY ORDER
    RULINGS BY SUM M ARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUM M ARY ORDER
    FILED AFTER JANUARY 1, 2007, IS PERM ITTED AND IS GOVERNED BY FEDERAL RULE OF APPELLATE
    PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUM M ARY ORDER IN A
    DOCUM ENT FILED W ITH THIS COURT, A PARTY M UST CITE EITHER THE FEDERAL APPENDIX OR AN
    ELECTRONIC DATABASE (W ITH THE NOTATION “SUM M ARY ORDER”). A PARTY CITING A SUM M ARY ORDER
    M UST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

               At a stated term of the United States Court of Appeals for the Second Circuit, held
        at the Daniel Patrick Moynihan United States Courthouse, 500 Pearl Street, in the City of
        New York, on the 29th day of January, two thousand ten.

        PRESENT:
                    JOHN M. WALKER, JR.,
                    CHESTER J. STRAUB,
                    ROSEMARY S. POOLER,
                           Circuit Judges.
        __________________________________________

        Anthony Augusta,

                                   Plaintiff-Appellant,

                          v.                                                  09-0087-cv


        Community Development Corporation of Long
        Island,

                          Defendant-Appellee.
        ___________________________________________
1
2       FOR APPELLANT: Anthony Augusta, pro se, Greenlawn,
3                      New York.
4
5       FOR APPELLEE:              Scott G. Christesen; Fumuso, Kelly, DeVerna, Snyder, Swart & Farrell
6                                  LLP; Hauppauge, New York.
7
 1        Appeal from a judgment of the United States District Court for the Eastern District of
 2   New York (Gleeson, J.).
 3
 4       UPON DUE CONSIDERATION IT IS HEREBY ORDERED, ADJUDGED, AND
 5   DECREED that the judgment of the district court be AFFIRMED.
 6
 7            Anthony Augusta, pro se, appeals from the district court’s order granting the Community
 8   Development Corporation of Long Island’s motion for summary judgment as to his complaint
 9   alleging that defendant violated his due process rights by terminating his Section 8 housing
10   voucher without a hearing. We assume the parties' familiarity with the facts and procedural
11   history.
12
13           Upon review of the record and case law, the district court did not err in finding that
14   defendant was entitled to summary judgment because the evidence established that plaintiff’s
15   voucher was not terminated before it expired by its own terms, and plaintiff was therefore never
16   entitled to a hearing. "[N]onmoving parties ... may not rely on conclusory allegations or
17   unsubstantiated speculation." Jeffreys v. City of New York, 426 F.3d 549, 554 (2d Cir. 2005)
18   (internal quotation marks omitted). Further, "[w]hen opposing parties tell two different stories,
19   one of which is blatantly contradicted by the record, so that no reasonable jury could believe it, a
20   court should not adopt that version of the facts for purposes of ruling on a motion for summary
21   judgment." Scott v. Harris, 550 U.S. 372, 380 (2007); see also Jeffreys, 426 F.3d at 555
22   (summary judgment is proper where plaintiff's testimony is "largely unsubstantiated by any other
23   direct evidence" and "so replete with inconsistencies and improbabilities that no reasonable juror
24   would undertake the suspension of disbelief necessary to credit the allegations made in his
25   complaint.") (internal quotation marks omitted).
26
27           In the present case, the district court correctly found that defendant met its burden of
28   showing that the evidence was not such that a reasonable jury could return a verdict for plaintiff.
29   Plaintiff alleges that his voucher was terminated before it expired. However, this claim is
30   inconsistent with plaintiff’s own testimony that he was repeatedly told there were steps that he
31   could take to obtain further housing using the voucher. Further, plaintiff admits that he was never
32   told that his voucher had been revoked, and that he could not recall specific details concerning
33   his conversations with defendant’s agents. In light of the inconsistent and incomplete nature of
34   plaintiff’s testimony and the lack of corroborating evidence, the district court did not err in
35   concluding that plaintiff’s testimony was unreliable.
36
37          For the reasons stated above, the judgment of the district court is AFFIRMED.
38
39                                                 FOR THE COURT:
40                                                 Catherine O’Hagan Wolfe, Clerk
41
42




                                                      2